UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7156


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANNA B. HOLT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:17-cr-00030-JPJ-PMS-1)


Submitted: January 30, 2019                                       Decided: February 7, 2019


Before GREGORY, Chief Judge, and NIEMEYER and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anna B. Holt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anna B. Holt appeals from the district court’s orders denying her motion to

modify her restitution order and her motion for reconsideration. Our review of the record

reveals that Holt is not challenging the district court’s restitution order, but rather she

challenges a payment schedule under the Inmate Financial Responsibility Program. Such

a claim must be brought in a 28 U.S.C. § 2241 (2012) petition after exhaustion of

administrative remedies. Accordingly, we affirm the district court’s orders. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2